Citation Nr: 9906396	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  97-29 928	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1944 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which increased the evaluation 
assigned for the veteran's PTSD from 30 to 50 percent.


REMAND 

The veteran contends that the evaluation assigned for his 
PTSD should be increased to 100 percent to reflect more 
accurately the severity of his symptomatology.  The Board 
acknowledges the veteran's contention; however, it must first 
decide whether the veteran has submitted a well-grounded 
claim within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), and if so, whether the VA has properly assisted him in 
the development of his claim.  A mere allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased evaluation.  See Caffrey v. Brown, 6 Vet. App. 337, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  As the veteran in this case has claimed that his 
PTSD has worsened, his claim is deemed well grounded.

The veteran underwent several private evaluations between 
1989 to 1994.  During that time frame, the following findings 
were noted by a psychiatrist:  an unimpaired ability to 
relate to others, good eye contact and expressive face, an 
attentive, pleasant attitude, an appropriate and warm affect, 
an anxious mood, no suicidal or homicidal ideations, 
relevant, coherent, goal-directed and logical speech with 
some racing thoughts, no thought interference or special 
preoccupations, intact orientation to time, place and person, 
intact remote memory, fair recent memory, unimpaired insight, 
good social judgment, no changes in interests or habits, and 
able to care for personal needs (1989); moderate depression 
and anxiety, unimpaired perception, concrete thinking, no 
suicidal or homicidal ideations, no delusions or ideas of 
reference (1993); moderate depression, decreased variability 
of expression, blunted affect, orientation as to time, place 
and person, and good memory and insight (1994).  Between 1989 
and 1994, the veteran underwent five evaluations by a 
psychiatrist and a clinical psychologist, and on each 
occasion, he was assigned a GAF score of 30.  

During the most recent private evaluation by a psychiatrist 
and a clinical psychologist, in April 1996, the veteran 
reported: persistent symptoms of increased arousal; 
nervousness; depression; headaches; night terror that 
interfered with his sleep; overreaction to stress; a loss of 
interest in almost everything; flashbacks; emotional numbing; 
and explosive outbursts with fits of rage.  He indicated that 
his symptoms had become more pronounced in the last 19 years, 
and that recently, he had had chronic health problems 
including colon cancer, a quadruple bypass and a hole in his 
heart.  The examiners noted that: the veteran was neat and 
clean; was oriented to time, place and person; had an intact 
memory and no delusions, ideas of reference, hallucinations 
or suicidal or homicidal ideations; was able to think 
abstractly; and had good insight.  Based on these findings, 
the examiners assigned the veteran a GAF score of 40, and 
indicated that he was participating in group psychotherapy.  

In July 1997, during a VA examination, the veteran was 
cleanly dressed.  He described the chief manifestation of his 
PTSD as anger, and demonstrated, by jumping up and shouting 
at the examiner, how his anger manifested.  His wife, who had 
accompanied him to the examination, indicated that he had 
beaten her.  The veteran reported nightmares and headaches.  
The examiner indicated that prior medical records showed 
hypervigilance and an intrusive return of thoughts.  He 
opined that although PTSD was present, in comparison to the 
veteran's previous behavior, it had not worsened.  He noted 
that the veteran got along well with his wife and was polite 
and cooperative on examination.  The veteran was well 
oriented, and had good memory and cognitive function.  The 
examiner concluded that the veteran's PTSD had not worsened.  
He explained that cardiac surgery, irritability and emotional 
imbalance should not be considered as factors in any possible 
worsening of PTSD as they represented separate symptoms.  The 
examiner diagnosed moderately severe PTSD. 

In view of the somewhat conflicting evidence regarding the 
severity of the service-connected psychiatric condition, the 
case is remanded to the RO for the following action:

1.  The RO should obtain copies of all VA 
records regarding psychiatric treatment 
received by the veteran since July 1997.  The 
RO should also obtain the names and addresses 
of any other medical care providers who 
treated the veteran for PTSD.  After securing 
the necessary release, the RO should obtain 
these records.

2.  The RO should schedule the veteran 
for a special VA examination by a 
psychiatrist to determine the nature and 
extent of his PTSD. The veteran should be 
asked to provide information concerning 
his recent social and work experience. 
All necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail. The examiner should report a 
multi-axial diagnosis, identifying all 
current psychiatric disorders, and offer 
an opinion of the extent to which the 
veteran's service-connected psychiatric 
disorder results in social and 
occupational impairment. 

A complete rationale for any opinion 
expressed must be provided. The examiner 
should indicate the veteran's overall 
psychological, social, and occupational 
functioning, due to PTSD, using the 
Global Assessment of Functioning scale 
provided in the Diagnostic and 
Statistical Manual of Mental Disorders.  
The claims file, including a copy of this 
REMAND, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made. 

3.  The regional office should then review and 
adjudicate the issue of an increased rating 
for the veteran's psychiatric disability 
according to the amended schedular criteria, 
or the old criteria, whichever is to the 
advantage of the veteran.  If the denial is 
continued, the veteran and his representative 
should be sent a supplemental statement of the 
case and be afforded the appropriate time in 
which to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

- 5 -


- 1 -


